Citation Nr: 0118651	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for nerve problems of 
the cervical spine.

2.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and depression.

3.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for nerve damage of the 
right side of the face.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for loss of vision of the left eye.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1978.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Houston, Texas (RO), denied, in pertinent 
part, entitlement to service connection for migraine 
headaches, cervical nerve problems and depression, and 
entitlement to compensation under 38 U.S.C. § 1151, for nerve 
damage of the right side of the face, and granted service 
connection and assigned a noncompensable evaluation for left 
eye decreased vision problems, status post blepharoplasty, 
effective from January 13, 1997.  In August 2000, the Board 
granted service connection for migraine headaches and 
remanded the other claims to the RO for additional 
development.  In November 2000 and February 2001, 
respectively, the RO effectuated the Board's grant of service 
connection for migraine headaches, and assigned an initial 10 
percent evaluation for the veteran's left eye disability, 
effective from January 13, 1997.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of those claims.

2.  The veteran's cervical spine and psychiatric disorders 
are not at least as likely as not related to his period of 
active service.

3.  Neurological impairment of the right oral cavity is 
related to the veteran's period of active service.

4.  The veteran's left eye disability is objectively 
manifested by corrected visual acuity of 20/60.

5.  The veteran still suffers active pathology of his January 
1997 left eye injury.


CONCLUSIONS OF LAW

1.  Nerve problems of the cervical spine were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).

2.  A psychiatric disorder, to include bipolar disorder and 
depression, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).

3.  Neurological impairment of the right oral cavity was 
incurred in service.  38 U.S.C.A. §§  1131, 5107 (West 1991), 
as amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

4.  The evidence satisfies the criteria for an additional 10 
percent evaluation for continuance of active pathology of a 
left eye injury (to be combined with an initial evaluation of 
10 percent for loss of vision of the left eye).  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. §§ 4.1-4.14, 4.75, 4.83, 4.84a, Diagnostic Code 6009 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for nerve problems of the 
cervical spine and a psychiatric disorder, to compensation 
under Title 38, United States Code, Section 1151, for nerve 
damage of the right side of the face, and to an initial 
evaluation in excess of 10 percent for loss of vision of the 
left eye.  The RO denied the veteran entitlement to these 
benefits in January 1998, and with regard to the claim of 
entitlement to service connection for nerve problems of the 
cervical spine, the RO based its denial on a finding that the 
claim was not well grounded.  During the pendency of this 
appeal, however, legislation was passed that eliminates the 
need for a claimant to submit a well-grounded claim and 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claims pursuant to the VCAA, which appears to 
be more favorable to the veteran.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claims on 
their merits does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, in rating decisions dated January 1998, April 1999 and 
February 2001, the RO notified the veteran of the evidence 
needed to substantiate his claims.  In addition, in its 
October 1998 statement of the case and April 1999, October 
1999, December 2000 and March 2001 supplemental statements of 
the case, the RO notified the veteran of all regulations 
pertinent to service connection claims, including those 
relating to well-groundedness, § 1151 claims, and claims for 
increased evaluations for eye disabilities, informed him of 
the reasons for which it had denied his claims, including 
because he had not submitted evidence establishing that he 
had nerve problems of the cervical spine or a psychiatric 
disorder that is etiologically related to his period of 
active service (evidence that was previously needed to well 
ground a service connection claim and that is still required 
to grant that type of claim on the merits), and provided the 
veteran an opportunity to present argument on all issues on 
appeal.  The veteran and his representative took advantage of 
this opportunity by subsequently submitting written 
statements in support of the veteran's claims.   

Second, during the pendency of this appeal, the RO obtained 
all evidence the veteran identified as being pertinent to his 
claims, and the Board is not aware of any other outstanding 
evidence that needs to be secured in support of the veteran's 
claims.  In addition, in August 2000, the Board remanded this 
case to the RO for several purposes, including to afford the 
veteran VA examinations of his disorders, during which an 
examiner could discuss the etiology of these disorders.  The 
Board explained that the veteran had submitted evidence 
suggesting, but not definitively establishing, a relationship 
between his disorders and his period of active service or 
post-service VA treatment, and that additional medical 
opinion addressing this matter was needed.  

According to a VA Form 119 (Report of Contact) of record, the 
RO obtained the veteran's latest address from his 
representative in September 2000, and the same month, mailed 
notification of the scheduled examinations to that address.  
In October 2000, however, the veteran failed to report to the 
scheduled examinations. This is unfortunate as the VA's duty 
to assist is not a one-way street.  A veteran who wishes help 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  In this case, in August 
2000, the Board clearly explained the importance of the 
examinations that were to be afforded the veteran, yet the 
veteran chose not to undergo these examinations.  The Board 
believes that, by providing the veteran an opportunity to be 
examined by the VA, the RO satisfied its duty to assist the 
veteran in developing the evidence pertinent to his claims. 

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claims and obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

I.  Service Connection - Cervical Spine and Psychiatric 
Disorders

The veteran claims that he developed nerve problems of the 
cervical spine and depression as a result of an accident in 
which he was involved during active service, in 1977.  He 
alleges that the accident hurt his neck and destroyed his 
face, thereby necessitating hospitalization, after which he 
looked like a freak and noticed other people staring at him 
in disgust.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R.  § 3.303 (2000).  
Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis or psychoses became manifest to a degree of 10 
percent within one year from the date of discharge.  38 
U.S.C.A. § 1101 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

The veteran in this case had active service from October 1975 
to December 1978.  During this time period, he did not seek 
treatment for, and was not diagnosed with, a cervical spine 
disorder or psychiatric disorder.  In July 1977, he was 
hospitalized for four days for treatment of wounds sustained 
in an automobile accident.  These wounds included facial 
lacerations, including on the nose, lip, chin and forehead, 
and multiple lacerations and abrasions over the right arm and 
shoulder.  An examination of the neck was unremarkable.  On 
an examination for release from active duty in December 1978, 
the veteran did not report any cervical spine or psychiatric 
problems and the examiner noted normal spine and psychiatric 
examinations.  

Post-service medical evidence of record reflects that the 
veteran did not seek treatment for a cervical spine disorder 
or psychiatric disorder from 1978 to 1990.  In fact, during 
that time period, the veteran was evaluated by the VA only 
once: in June 1980, by a VA examiner for compensation 
purposes.  At that time, the veteran did not report any 
cervical spine or psychiatric complaints.  

According to VA examination reports dated June 1997, VA 
outpatient treatment records and hospitalization reports 
dated from 1996 to 1998, clinical notes and a report from 
Charles A Wickware, D.C., dated October 1998 and November 
1998, and statements from the veteran's mother, a licensed 
vocational nurse, dated November 1998, the veteran has been 
diagnosed with cervical spine and psychiatric disorders, 
including cervicocranial syndrome, depression, dysthymia, and 
bipolar disorder in remission, since his discharge from 
service.  However, these disorders were first diagnosed in 
the 1990s, many years after the veteran's discharge from 
service, and they have never been linked etiologically to the 
veteran's period of active service.  

The veteran initially reported complaints related to his 
cervical spine during a VA examination in June 1997.  
Following an examination of the neck that revealed no 
abnormalities, the VA examiner diagnosed "history of right-
sided neck discomfort probably secondary to degenerative 
joint disease (DJD), presently not associated with any 
symptoms or findings to suggest upper extremity 
radiculopathy."  The VA examiner did not address the 
etiology of the veteran's probable DJD; in any event, 
subsequently conducted x-rays of the spine did not confirm 
the VA examiner's diagnosis.  

Dr. Wickware, the veteran's private chiropractor, is the only 
other medical professional who has diagnosed the veteran with 
a cervical spine disorder.  According to his general 
impressions of the veteran's condition, which are based on 
the veteran's report of a July 1977 motor vehicle accident 
that necessitated, in part, treatment for neck symptoms, the 
veteran's current injury is an exacerbation of an existing 
condition.  In his October 1998 report, Dr. Wickware does not 
specify that the veteran's cervical spine disorder is at 
least as likely as not due to an in-service cervical spine 
injury.  Even assuming he had so specified, his opinion would 
be discredited because, contrary to the history reported by 
the veteran and statements made by the veteran's mother, 
service medical records disclose that the veteran did not 
complain of neck problems after the 1977 accident.  

With regard to the veteran's psychiatric disorder, the 
veteran's mother has stated that the veteran has had 
depression since the 1977 accident,  However, because there 
is no evidence that the veteran's mother, who is a nurse, has 
specialized training in psychology or psychiatry, her 
statement is insufficient to establish a nexus between any 
current psychiatric disorder the veteran suffers and the 1977 
accident.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(holding that an opinion by a registered nurse on the 
etiology of a veteran's disorder is not probative evidence if 
there is no indication that the nurse has any special 
knowledge regarding the field of medicine that pertains to 
the veteran's disorder).  

A VA examiner has also discussed the etiology of the 
veteran's psychiatric disorder.  During a June 1997 mental 
disorders examination, he diagnosed bipolar disorder in 
remission and polysubstance abuse in full remission and 
indicated that he anticipated a question regarding whether 
the veteran's 1977 accident caused the veteran's depression.  
He wrote that any answer he could give would be purely 
speculative.  He then explained that: (1) There were records 
reflecting that the veteran's depression dated back to 
childhood; (2) In most people, bipolar disorder is not caused 
by trauma; (3) The veteran has a strong family history of 
bipolar disorder and depression; (4) The bipolar disorder 
might very well have developed even if the accident had not 
occurred; and (5) There is substantial research evidence 
indicating that traumatic experiences can trigger symptoms of 
depression and hypomania in a patient with bipolar disorder.  
While the VA examiner's opinion suggests a possible 
relationship between depression and a trauma like the 
veteran's 1977 accident, it does not definitively establish 
that the veteran's psychiatric disorder is at least as likely 
as not related to his period of active service, specifically, 
the 1977 accident.  In the VA examiner's own words, any such 
opinion would be purely speculative.

The aforementioned evidence does not support the veteran's 
service connection claims, because it fails to establish 
definitively a relationship between the veteran's cervical 
spine and/or psychiatric disorder and his period of active 
service.  To merit an award of service connection under 
38 U.S.C.A. § 1131, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability...").  In this case, there is simply no evidence 
other than the veteran's own assertions establishing that the 
veteran's cervical spine disorder or psychiatric disorder is 
related to his period of active service, specifically, his 
in-service automobile accident.  Unfortunately, the veteran's 
assertions in this regard are insufficient to establish the 
existence of an etiological relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for nerve problems of 
the cervical spine and a psychiatric disorder, to include 
bipolar disorder and depression.  Therefore, these claims 
must be denied.  

II.  38 U.S.C. § 1151 - Nerve Damage, Right Side of Face

The veteran contends that he suffers residuals of surgery 
performed in January 1997 at a VA Medical Center (VAMC).  
Specifically, he asserts that, since undergoing a bilateral 
lower blepharoplasty and revision of multiple face scars in 
January 1997, he has had nerve damage, including numbness and 
drooping, on the right side of his face. 

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that 
additional disability is actually the 
result of such disease or injury, or 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization or medical treatment and 
not merely coincidental therewith.  The 
mere fact of aggravation alone will not 
suffice to make the disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization, medical or surgical 
treatment.  

38 C.F.R. § 3.358(c)(1), (2).

(2) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  "Necessary consequences" 
are those that are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered. 

38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (Sept. 29, 1996), to require not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Inasmuch as the veteran in this case filed his claim 
in January 1997, the amendments are inapplicable. 

The medical evidence of record confirms that the veteran 
underwent surgery in January 1997, specifically, a bilateral 
lower blepharoplasty and revision of multiple face scars, at 
a VAMC.  Medical records dated after the surgery was 
performed indicate that there were complications associated 
with this surgery, including bleeding under the left eye that 
developed into a hematoma, which necessitated draining and 
caused partial loss of vision of the left eye (a residual for 
which the RO awarded the veteran compensation under 38 U.S.C. 
§ 1151 in February 2001).  Thereafter, the veteran had edema 
and complained of eye pain.  Approximately one week after the 
surgery, the veteran's edema and pain were noted to be 
resolving, and his vision was noted to be OK.  Medical 
personnel indicated that the veteran's progress was quite 
satisfactory.  There is no indication in these records that 
the veteran suffered any other additional disability, namely, 
nerve damage of the right side of the face, as a result of 
his January 1997 surgery.  Accordingly, compensation may not 
be awarded under 38 U.S.C. § 1151 (West 1991 & Supp. 2000), 
for nerve damage of the right side of the face.

Notwithstanding that the veteran is not entitled to 
compensation for nerve damage of the right side of the face 
under 38 U.S.C. § 1151, the veteran appears to be entitled to 
compensation for the claimed disorder on a different basis.  
Neither the veteran, nor his representative, has raised a 
claim of entitlement to service connection for nerve damage 
of the right side of the face, instead claiming compensation 
for that disorder under 38 U.S.C. § 1151.  However, the Board 
believes that there is sufficient medical evidence of record 
to support such a claim and that adjudicating such a claim 
does not prejudice the veteran in the disposition thereof.  
Bernard, 4 Vet. App. at 392-94.  

During a VA neurology examination in June 1997, the veteran 
reported that he had intermittent right mouth numbness and 
twitching.  A VA examiner noted the veteran's history of a 
July 1977 automobile accident and four subsequent 
plastic/reconstructive surgeries, and diagnosed "status post 
closed head injury with facial trauma in July 1977....He has 
evidence of a right lower facial weakness and subjective 
complaints of numbness to right face...."  During a VA facial 
scars examination, a VA examiner diagnosed the veteran with 
"[m]ultiple facial lacerations with good repair....The only 
noticeable deformity is the right eye is opened slightly 
bigger than the left as well as a drooping of the corner of 
his right mouth with a depressed scar of approximately 3/4 of 
an inch in that area."

In November 1998, David Bryson, M.D., a private physician 
submitted a statement in support of the veteran's claim.  He 
indicated that he had seen and examined the veteran in 
October 1998 and was considering his appeal.  He noted that, 
if the July 1977 injury is considered service connected, than 
it was clear to him that the veteran had permanent service-
connected disability.  He explained that the veteran had 
structural and neurological impairment of sensory and motor 
function involving the right side of the oral cavity.  He 
noted that fluids dripped out of the right margin of the 
veteran's lips and his smile and speech were impaired.  He 
characterized this impairment as disfiguring and 
psychologically significant.  

Inasmuch as Dr. Bryson examined the veteran, and based on an 
accurate history, related neurological impairment of the 
veteran's right oral cavity to the veteran's period of active 
service, the Board concludes, under 38 U.S.C.A. § 1131, that 
such impairment was incurred in service.  Service connection 
for neurological impairment of the right oral cavity must 
therefore be granted.

III.  Higher Initial Evaluation - Left Eye Disability 

The veteran seeks an initial evaluation in excess of 10 
percent for his service-connected left eye disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  However, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

By rating decision dated February 2001, the RO awarded the 
veteran compensation under 38 U.S.C. § 1151 for left eye 
decreased vision problems, status post blepharoplasty, 
effective from January 13, 1997.  The RO assigned the 
veteran's left eye disability an evaluation of 10 percent 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6009.  DC 
6009 provides that an unhealed injury of the eye, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
Minimum rating during active pathology is 10 percent.  See 38 
C.F.R. 
§ 4.84a, DC 6009 (2000).

Since the effective date of the RO's award, the veteran has 
had his visual acuity evaluated during post-surgical visits 
from January 1997 to March 1997, and during a VA visual 
examination in June 1997.  As previously indicated, following 
his surgery in January 1997, the veteran reported eye pain 
and was noted to have edema and decreased visual acuity in 
the left eye.  However, medical professionals consistently 
indicated that these symptoms were expected to improve.  
Approximately one week after surgery, the veteran's vision 
was noted to be OK.  Ten days after surgery, the veteran was 
examined by an ophthalmologist, who indicated that no 
permanent damage was found.  The following day, however, the 
veteran was again noted to have decreased visual acuity in 
the left eye.

During the VA visual examination in June 1997, the veteran 
reported damage to his left eye that caused him difficulty 
reading and severe reactions to light.  He did not report 
that he had pain in his left eye.  A VA examiner reviewed the 
claims file and noted that the veteran had undergone a 
blepharoplasty in January 1997, and as a result, had suffered 
a residual cicatricial ectropion and a small contusion of the 
optic nerve with decreased vision.  He indicated that there 
was a notation in the medical records describing a possible 
transient arterial occlusion in the veteran's left eye as the 
reason for the decreased vision.  The VA examiner found, in 
pertinent part, that the veteran had uncorrected and 
corrected visual acuity in the left eye of 20/60+1 and 
uncorrected and corrected visual acuity in the right eye of 
20/20-1.  The VA examiner did not test the veteran's field 
vision or indicate that the veteran had eye pain, rest-
requirements or episodic incapacity as a result of his left 
eye disability.

The percentage evaluations assigned for impairment of central 
visual acuity are found at 38 C.F.R. § 4.84a, Table V (2000).  
To determine the proper evaluation to be assigned, one must 
determine where the horizontal row appropriate for the 
Snellen index for one eye intersects with the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (2000).  In this case, it is only the veteran's left 
eye that is service connected; therefore, in determining the 
appropriate disability evaluation to be assigned the left eye 
disability under 38 C.F.R. § 4.84a, the veteran's visual 
acuity in the right eye is not for review and is considered 
as 20/20.  According to the June 1997 VA examination report, 
the veteran's corrected visual acuity in the left eye is 
20/60.  As such, his left eye disability is most 
appropriately evaluated under 38 C.F.R. § 4.84a, DC 6079, 
which provides for a 10 percent evaluation when vision in the 
service-connected eye is 20/50 or 20/70, and vision in the 
other eye is at least 20/40.  See 38 C.F.R. § 4.7.  In the 
absence of evidence showing more severe visual acuity 
impairment, or field loss, pain, rest-requirements or 
episodic incapacity due to the left eye disability, an 
initial evaluation in excess of 10 percent may not be 
assigned under 38 C.F.R. § 4.84a, Table V.  

That notwithstanding, an additional 10 percent evaluation may 
be combined with the aforementioned evaluation under 38 
C.F.R. § 4.84a, DC 6009, because the evidence establishes 
that the veteran still suffers active pathology of his 
January 1997 left eye injury.  The VA examiner who evaluated 
the veteran's left eye in June 1997 confirmed this fact.  

Based on these facts, the Board finds that, since January 
1997, the veteran's left eye disability picture has more 
nearly approximated the schedular criteria for an initial 10 
percent evaluation under 38 C.F.R. § 4.84a, DC 6009, for loss 
of visual acuity.  The Board also finds that, because the 
veteran continues to experience active pathology of his left 
eye injury, the evidence supports an additional 10 percent 
evaluation (to be combined with the initial 10 percent 
evaluation for loss of visual acuity) for his left eye 
disability.  The veteran's claim for a higher initial 
evaluation for a left eye disability must therefore be 
granted.   

As a final matter, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left eye disability.  The veteran has 
not asserted that this disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization, or that it otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for nerve problems of the cervical spine 
is denied.

Service connection for a psychiatric disorder, to include 
bipolar disorder and depression, is denied.

Service connection for neurological impairment of the right 
oral cavity is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 

An initial evaluation in excess of 10 percent for loss of 
vision of the left eye is denied.

An additional 10 percent evaluation for continuance of active 
pathology of a left eye injury (to be combined with the 
initial evaluation of 10 percent for loss of vision of the 
left eye) is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

